Title: To John Adams from William MacCreery, 11 December 1790
From: MacCreery, William
To: Adams, John



Dear Sir
Baltimore 11 December 1790

Altho’ it be the fate of persons high in power to be exposed to the importunity of the many, and they are obliged not only to suffer, but submit to it, I assure you I feel much repugnance in troubling you with this letter.
The arrival of a Vessell here in the last summer with a number of German-passengers after a very tedious voyage, having communicated a contagious distemper to some of the inhabitants, hath at last convinced us of the necessity of a Pest-house near this Town, and consequently of the appointment of a health-officer; and having of late been rather over stock’d with Gentlemen of the Faculty, not less than seven have started for this small plate! It is for this reason that I have interested myself in behalf of my Freind & Neighbour Doctor John Coulter—not merely because he is my Freind and Neighbour, but because he is well qualified for the place, and has, in my oppinion, a better claim to it than any other person whatever.  He has resided in this Town upwards of Twenty Years, has been a steady, uniform patriot, served in our Navy, and several Years on the Bench with much reputation.  He has rendered most essential service to his Country in the late conflicts with the enemies of the present Constitution; having served in our assembly that Year to the no small prejudice of his Family.  All this is well known to Mr. Carroll of the Senate, & to Mr. Smith of the lower House, to whom I beg leave to refer you.  Doctor Coulter wou’d not have needed my recommendation on this occasion, had not his competitors got a great start of him in their applications for Petitions & certificates; as they reside in Town, & he at the Point—the latter however is the most eligible situation for the office he solicits.  If the appointment rested with the inhabitants of this Town at large, there is no doubt but Dr. Coulter wou’d carry it by a very large Majority; Doctor Gilder (one of the applicants) having served all, or most of the war as surgeon in the Army, has certainly strong claims on the public, but Doctor Coulters situation, long residence and services amongst us, gives him I think, a superior claim to the place in question, to all the other candidates.
Let me therefore beg of you, Sir, in virtue of that goodness you were wont to shew me on former occasions, that any services you can render Doctor Coulter in this bussiness, with propriety, may be done, and placed to my debit—for his good conduct therein, if appointed, I venture to hold myself responsible—
With the greatest respect, & most sincere attachment I have the honor to be/ Dear Sir / Your Obliged Hl Servt

Will MacCreery